DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment / Arguments
The response, filed 11/16/2022, has been entered. Claims 1-10 are pending. The previous 112b rejections of claims 3-4 and 10 are withdrawn due to amendment. The previous double patenting rejection is withdrawn due to the terminal disclaimer filed 11/16/2022. Applicant’s arguments regarding claims 1-10 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

 Claim Rejections - 35 USC § 103
          The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanenhaus (US 20090326851 A1, prior art of record) in view of Liu et al. (US 20110053387 A1, prior art of record via citation in previous Office action conclusion section).Regarding claim 1:Tanenhaus teaches (FIGS. 1-2, 6, and 11) a sensor device comprising:
a first board (a first one of the at least three boards having a gyro, e.g. 14 / 42 / etc., and/or accelerometer 15 thereon); 
a sensor component (e.g. 14, 42, 15, etc.) mounted on the first board; 
a second board (e.g. board having signal processor 44); 
a microcontroller (44) mounted on the second board; and 
a flexible board (all boards are connected by a flexible board element which allows the device to be folded into its final box-shape configuration - [0092]) extending from a first outer periphery of the first board toward a second outer periphery of the second board, the flexible board having a first widthTanenhaus fails to teach:
wherein at least one of the first outer periphery and the second outer periphery is provided with a cutout formed with a step, and the step is configured with a first line segment and a second line segment and each of the first and second line segments is longer than the first widthLiu teaches (e.g. FIG. 3, as modified by [0009]):
wherein at least one of the first outer periphery and the second outer periphery is provided with a cutout (11 - [0009]) formed with a step, and the step is configured with a first line segment and a second line segment (one of the line segments is the recessed line on which 12 is mounted and the other of the line segments is discussed below) and each of the first and second line segments is longer than the first width (e.g. width of 30)(The examiner notes that [0009] of Liu teaches that “[t]he PCI-E connector 12 may be mounted to another location of the motherboard substrate 10, satisfying different needs”. A mounting location such as the top left side of 10 in FIG. 1 results in the claim limitation of each of the first line segments and second line segments being longer than the first width.)
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the step/cutout of Liu in the device of Tanenhaus to allow for quick and easy replacement of any of the component panels of Tanenhaus. The examiner notes that Tanenhaus teaches that the panels are linked together using flexible connectors ([0084], [0096]-[0097]).
Regarding claim 2:Tanenhaus and Liu teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
the flexible board (all boards are connected by a flexible board element which allows the device to be folded into its final box-shape configuration - [0092]) is bent (e.g. [0020])As combined in the claim 1 rejection above, Liu teaches (e.g. FIG. 3, as modified by [0009]):
wherein the cutout (11 - [0009]) is provided on the first outer periphery (e.g. periphery of 10)
Regarding claim 3:Tanenhaus and Liu teach all the limitations of claim 2, as mentioned above.Tanenhaus also teaches (FIGS. 1-2, 6, and 11):
wherein three axes orthogonal to each other are defined as an x axis, a y axis, and a z axis, a plane formed by the x axis and the y axis is defined as an x-y plane, a plane formed by the y axis and the z axis is defined a y-z plane, a mounting surface of the first board (a first one of the at least three boards having a gyro, e.g. 14 / 42 / etc., and/or accelerometer 15 thereon) on which the sensor component is mounted is parallel to the y-z plane, and a mounting surface of the second board (e.g. board having signal processor 44) on which the microcontroller is mounted is parallel to the x-y plane (met when the device of Tanenhaus is folded into its final box-shape configuration)
Regarding claim 4:Tanenhaus and Liu teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches (FIGS. 1-2, 6, and 11):
two axes orthogonal to each other are defined an x axis and a y axis, a plane formed by the x axis and the y axis is defined as an x-y plane, and a mounting surface of the first board (a first one of the at least three boards having a gyro, e.g. 14 / 42 / etc., and/or accelerometer 15 thereon) on which the sensor component is mounted and a mounting surface of the second board (e.g. board having signal processor 44) on which the microcontroller is mounted are parallel to the x-y plane (met when the device of Tanenhaus is folded into its final box-shape configuration)As combined in the claim 1 rejection above, Liu teaches (e.g. FIG. 3, as modified by [0009]):
wherein the cutout (11 - [0009]) is provided on the second outer periphery (e.g. periphery of 10)
Regarding claim 5:Tanenhaus and Liu teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
wherein the first board is a rigid board, and the second board is a rigid board (e.g. [0084], [0096] - PCB panels, i.e. the first and second boards, are connected together by flexible connectors)
Regarding claim 6:Tanenhaus and Liu teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
wherein the sensor component is a gyro sensor that detects angular velocity (e.g. abstract, [0021], [0025], etc.)
Regarding claim 7:Tanenhaus and Liu teach all the limitations of claim 6, as mentioned above.Tanenhaus also teaches:
an acceleration sensor mounted on the first board (e.g. abstract, [0025], [0063])
Regarding claim 8:Tanenhaus and Liu teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
a casing (FIG. 33 - e.g. 502) having a space therein, and the first board and the second board (501) are arranged in the space inside the casing
Regarding claim 9:Tanenhaus and Liu teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches (FIGS. 1-2, 6, and 11):
wherein the sensor component (e.g. 14, 42, 15, etc.; abstract, [0021], [0025], [0063]) is controlled by the microcontroller (44 or right side of FIG. 5 - [0013], [0066], [0091], FIG. 14, [0103], [0119]-[0120])

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanenhaus (US 20090326851 A1, prior art of record) in view of Liu et al. (US 20110053387 A1, prior art of record via citation in previous Office action conclusion section) and further in view of Colliau (US 20100286913 A1).Regarding claim 10:Tanenhaus and Liu teach all the limitations of claim 1, as mentioned above.Tanenhaus also teaches:
an electronic apparatus comprising: the sensor device according to claim 1 (see claim 1 rejection above; also see, e.g., [0003], [0141]); and
the processor (44, right side of FIG. 5, or the processor of the device in which the sensor of Tanenhaus is incorporated in, as per paragraphs cited in the instant claim rejection) configured to sense or output a posture of the electronic apparatus in response to an output signal from the sensor device ([0146]-[0147])Tanenhaus fails to explicitly teach:
a processor, the processor being different from the microcontrollerColliau teaches:
a processor configured to sense or output a posture of the electronic apparatus in response to an output signal from the sensor device, the processor being different from the microcontroller ([0003]-[0004], [0020], [0022])
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to transmit the IMU information of Tanenhaus to a separate processor in an aircraft or vehicle, as taught by Colliau, to display and provide attitude information to the user or autopilot. Tanenhaus teaches a self-contained IMU system including a microcontroller. Tanenhaus also explicitly teaches that the IMU system may be used in aircraft, cars, rockets, and wearable computing, ([0003], [0005], [0136]). For use in aircraft, for example, the IMU of Tanenhaus would need to interface with the aircraft display system and/or autopilot. Such an aircraft display system and/or autopilot, as taught by Colliau, has its own processor used in creating the displayed image/information and autopiloting the aircraft. The processor used for the display or autopilot would be the “processor” of instant claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856